                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Jeff Foglesong, individually and on behalf   )
of all others similarly situated,            )
                                             )      ORDER RESCHEDULING STATUS
              Plaintiff,                     )      CONFERENCE
                                             )
       vs.                                   )
                                             )
Marquis Metal Works, LLC,                    )
                                             )      Case No. 1:19-cv-048
              Defendant.                     )


       IT IS ORDERED:

       The status conference scheduled for September 17, 2019, shall be rescheduled for September

24, 2019, at 11:00 a.m. The conference will be conducted via telephone conference. To participate

in the conference, counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 1st day of August, 2019.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
